Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond J. Bly appeals the district court’s orders dismissing his civil complaint and request for injunctive relief and denying his Fed.R.Civ.P. 59(e) motion to alter or amend. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Bly v. Clerk of Howard Cty. Cir. Ct., No. 1:15-cv-03273-WMN, 2015 WL 6738742 *336(D.Md. Nov, 2 & Nov. 18, 2015). We deny Ely’s motion for a hearing and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.